Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00723-CV



      IN RE BOBBY WOOTTON AND MARY WOOTTON, D/B/A M.
               WOOTTON CONSTRUCTION, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          434th Judicial District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 10-DCV-186083

                         MEMORANDUM OPINION

      On September 20, 2019, relators Bobby Wootton and Mary Wootton, d/b/a
M. Wootton Construction filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators
asks this court to compel the Honorable James H. Shoemake, presiding judge of the
434th Judicial District Court of Fort Bend County, to rule on the parties’ motions for
summary judgment and request for a trial setting.
      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         2